                   6:20-cv-00152-RAW Document 2-3 Filed in ED/OK on 05/26/20 Page 1 of 2


                                                          Wilson Police
                                                          Wilson Police Department
                                                                        Department
                                                                  Captain
                                                               Joshua Taylor
10
 065
   5 U.S
       S. Hwy 70A
                A                                                                                                                                                                        Offifice
                                                                                                                                                                                         Offi
                                                                                                                                                                                         Of    ce: (58
                                                                                                                                                                                               ce   580)
                                                                                                                                                                                                      0) 668
                                                                                                                                                                                                      0)  68-2
                                                                                                                                                                                                             -2
                                                                                                                                                                                                              213
                                                                                                                                                                                                                36
Wils
Wilsson
     o , OK 73
            7346
               463
               46 3                                                                                                                                                                          Fax:
                                                                                                                                                                                             Fax:: (58
                                                                                                                                                                                               x    580)
                                                                                                                                                                                                      0) 668
                                                                                                                                                                                                          68- 294
                                                                                                                                                                                                               949
                                                                                                                                                                                                                 9


Onn Ju  ully
          ly 4tthh, 201 019 at app      pro
                                          rox xiimate
                                                 ma
                                                 m  ate
                                                      tely
                                                      tely
                                                         ly 2352
                                                               352 hou
                                                               35     oursrs, I Cap apttaainin Jo os
                                                                                                   sshu
                                                                                                     hua Tay
                                                                                                     hu
                                                                                                     hua     aylo lor wa   ass dis
                                                                                                                                 isp
                                                                                                                                   paattc
                                                                                                                                        che
                                                                                                                                         hed to the he arc  rca of F Fiirrsst
Stre
St
Stre
   reet
      et betwe
            ettw
            e  we   ee en
                        n Ada da and    d Rididg gee Ro oaa
                                                          add for
                                                                or a ma  allle
                                                                             e sububjje
                                                                                      ecctt sccrreea
                                                                                                   ami
                                                                                                     ming
                                                                                                        ng andnd ye  elllliing
                                                                                                                            ng. Upo pon arrrrivin
                                                                                                                                               ivin
                                                                                                                                               iv ing in th  hee are
                                                                                                                                                                   rea a,, I hea
                                                                                                                                                                               eard
                                                                                                                                                                                 rd
a malale ye   ellliling
                     ng, thehen obser  bse
                                       bs errve
                                             ved a wh
                                             ved          hiite
                                                             te maalle we  ea ari
                                                                                rin
                                                                                  ng
                                                                                   g no clo  lothes
                                                                                                 the
                                                                                                 thess exc
                                                                                                         xcep
                                                                                                            ept so  occck
                                                                                                                        k sta ta
                                                                                                                               and
                                                                                                                                 nding
                                                                                                                                 nd  ing nea
                                                                                                                                     in     ear th he
                                                                                                                                                    e roa
                                                                                                                                                        oad in fro  ron ntt of
270
27 0 First
         irst Sttrre
         ir            ee
                        e
                        et.t I exite
                                  xite
                                  xi  ted my ve     ehhic
                                                        iclle
                                                            e and
                                                                nd co onnta
                                                                         tac ctte
                                                                                edd the
                                                                                     he ind ndivividdua
                                                                                                      ual.l I asksked
                                                                                                                 skedd the he in ndd
                                                                                                                                   div
                                                                                                                                     ivid
                                                                                                                                     iv du ua
                                                                                                                                            al wh  ha
                                                                                                                                                    at wass goi  oing
                                                                                                                                                                    ng on.  n The
indi
in
 ndi
  dividu
      vidu
      vi dual all app
              a       ppea
                         eare
                         ea   re
                               ed agi  gita
                                         tate
                                         ta te
                                             ed and   d statate
                                                            ate
                                                              ted
                                                                d he wass loo   ookiking
                                                                                    king fo  orr hiiss pa
                                                                                                        an nts
                                                                                                            ts.
                                                                                                             s (Wh Whililile
                                                                                                                          ile taallki
                                                                                                                                   king
                                                                                                                                   king
                                                                                                                                     ng to th  he
                                                                                                                                                e ind
                                                                                                                                                    ndivvididua
                                                                                                                                                            dua
                                                                                                                                                              uall he wa    allke
                                                                                                                                                                               kedd
in
 n fro
     rontntt my un
         n              niit and gra   rabb
                                        abb
                                          bbed
                                             ed a hold  old of my pum
                                                        ol               umpe  per gua
                                                                               per
                                                                               pe      uardrd and  d beg
                                                                                                       eganan
                                                                                                            n pus ushi
                                                                                                                     hing up and
                                                                                                                     hi                d dowown)n). I ask
                                                                                                                                                n)       skededd thee ma   alle
sub
su
subj
   bjject
       ec
       ect wh  he   ere
                      re he los ost his is clolotth
                                                  hes
                                                    es att,, thhe
                                                                e indiv
                                                                    ndiv
                                                                    nd ividduaual then
                                                                                    hen stta
                                                                                    he        ate
                                                                                              ateted "ok
                                                                                                       okayay, we go      oiing
                                                                                                                             ng to do th    hiis"
                                                                                                                                               s" annd
                                                                                                                                                     d be   eccam
                                                                                                                                                                ame
agg
ag  grre
       essssiiv
              ve
               e
               e.. 1 un  nh hol
                              olssttter
                                     ered
                                     er ed my ta    as
                                                     sser
                                                        err and
                                                        e     nd order
                                                                   rrd
                                                                     de
                                                                      erre
                                                                         edd thehe innd diiv
                                                                                           vid
                                                                                             idua
                                                                                                ual to th  he
                                                                                                            e gro rou
                                                                                                                  roun
                                                                                                                    un nd d,, to pu utt his
                                                                                                                                          is han
                                                                                                                                               anddss be ehhiin
                                                                                                                                                              nd hisis ba  acck.
                                                                                                                                                                               k
The ma
Th         alle su   ubb
                       bje
                        jec
                        je  ctt the
                                 hen la  aiid dow own on hiis   s ba acck thehen ro
                                                                             hen    ollle
                                                                                        ed ove  ver sever
                                                                                                       eve
                                                                                                       ev  erra
                                                                                                              all tim
                                                                                                                    mees ss.. I th
                                                                                                                                 hee
                                                                                                                                   en
                                                                                                                                    n advdvissed
                                                                                                                                               ed Off fffic
                                                                                                                                                         icer
                                                                                                                                                         ic er Brarandon
                                                                                                                                                                       ndo
                                                                                                                                                                       nd   on
                                                                                                                                                                             n
Ding
Di ngma man
        ma    n tha
                  hat I neede eede
                              ee  ded hiis  s assssis
                                                    istanc
                                                    is ta
                                                        anc
                                                          n e.e I the
                                                                    hen rad
                                                                    hen    adio ioed
                                                                                io ed dissp  pa
                                                                                              atctch and
                                                                                                       nd adv dvisseedd tha hat I had ad on ne
                                                                                                                                             e at tas
                                                                                                                                                    ase  err pooiin
                                                                                                                                                                  ntt.
While
Whil
Wh       ilile waiaittiiing
                  aiti   ng for Off      ffic
                                         ffic
                                           icer
                                            cerr Din    ingmgman   an to arr        rriv
                                                                                       ivve, I con
                                                                                       ive,           onttiinu
                                                                                                      onti   nued  ed to ord        rder
                                                                                                                                     der
                                                                                                                                       er the  e ind ndiv ivvididua
                                                                                                                                                                 dua
                                                                                                                                                                   ualal to pla     ace   e hiss han      andsds beh
                                                                                                                                                                                                              ds      ehin
                                                                                                                                                                                                                         hin
                                                                                                                                                                                                                          indnd hiss
baac  ck k. Th  hee mal   ale
                            le indndiv ividduua  al did id no  ott co      om  mp pllyy.. Offffic ice err Din  ingmgma     ann the  henn arr  rriv
                                                                                                                                                ived on scene        cen
                                                                                                                                                                     ce  ne e. Officffic
                                                                                                                                                                                    ff  icer er Diin     nggmman an an    nd d I the hen
coontin
      nttiin
      n      nue
               ued to orrd    de err th hee innd div
                                                   ivid
                                                   ivid  du uaal to pla        laccee his   is hanands ds be    eh hind
                                                                                                                     ind his
                                                                                                                     in          is bac a k. k The ind       ndivdiv
                                                                                                                                                                   ividdu ua  al still
                                                                                                                                                                                    titillll did  id no   ott coommp   plly.
                                                                                                                                                                                                                          y Off    ffic
                                                                                                                                                                                                                                     iceerr
 Dingma
 Di
 Ding
    ng   gma man  n the
                      hen  n wen     nt to atttem  empt
                                                      mptt to place      la
                                                                          acece the he ind   ndiv ivid
                                                                                                  iv
                                                                                                   vidua
                                                                                                      id
                                                                                                       dua
                                                                                                         uall in han       andc dcuf
                                                                                                                                dc    ufffs
                                                                                                                                      uffss. Whe     henn Off     ffic
                                                                                                                                                                     icer
                                                                                                                                                                     ic
                                                                                                                                                                      cer Din      ngm
                                                                                                                                                                                     gman    an wen       ent
                                                                                                                                                                                                           nt to att    ttem
                                                                                                                                                                                                                          empt   ptt to
pllacce the
p              he indndiv ividdu ua al in ha     annd dccu ufffs
                                                              fs, thehe ind      ndiiv vid  du uaal wen  entt to ra       aiise
                                                                                                                             se up in an ag            gg grre ess  siiv
                                                                                                                                                                       ve man
                                                                                                                                                                       ve         anne ne  er.rr.. I thhe en dep eplo  loyye ed my
tase
ta ser,r,r, whi
   se            hile
                    le
                     e Off   ffic
                               icerer Din  ing gm man an and  nd I co         onntitinu
                                                                                      nued
                                                                                       ued  ed givinivvin
                                                                                                       ing g the  he ind  ndiv ivid  duua al co om   mmma  and nds to pla         ace
                                                                                                                                                                                   ce his    is ha     annddss behin
                                                                                                                                                                                                                  eh
                                                                                                                                                                                                                  e  hiinnd his   is
back
ba    ck. The ind
      ck              ndiv  ivid
                            iv  id
                                 dua
                                   uall the hen  n rol o leed ove         er tow owar  ard mc
                                                                                       ard
                                                                                       ar          c,, and Offffic        iceerr Din  ingmgma   an  n depeplo    loyyeed his    is tas
                                                                                                                                                                                    ase     err. (W  Wh   heenn thhe e in nd  d
                                                                                                                                                                                                                              divivid
                                                                                                                                                                                                                                 iv iduuaal
roll
roolllled ove    ver,r 1 obs  bser
                              bsererve veed one    e of my tas       aser      er lea
                                                                               er   eads   dss to bec  ecomome
                                                                                                           om      e det  etac
                                                                                                                             ache
                                                                                                                             ac     hed)
                                                                                                                                    he d).
                                                                                                                                       d) ) I thehen   n cha   hang
                                                                                                                                                               hang nged edd my car        artr  trid
                                                                                                                                                                                                 tridge
                                                                                                                                                                                                   id
                                                                                                                                                                                                    dge to a new
cart
ca
cart  rtri
         ridgdge e.. Offffic
                           ice err Din  inggmman  an then hen adv
                                                          he         dvis
                                                                     dvis    ised
                                                                                ed dis     sppa atc
                                                                                                  tch of the     he tasase   err dep  eplo loyymme   ennts
                                                                                                                                                       ntsts. Offic  ffic
                                                                                                                                                                     ff icer
                                                                                                                                                                           er Din   ingm  gma      ann and nd I conti on
                                                                                                                                                                                                                      o  ntitinu
                                                                                                                                                                                                                              nued ed to
giive
g  ve com      omm
               ommama a
                      and nd
                          nds to th     hee ind
                                              ndivid
                                                   ivid
                                                   iv    duaual to pla         laccee hiis   s hanands ds beh   ehindind his
                                                                                                                     in           is back.
                                                                                                                                        ac
                                                                                                                                        a  ck.
                                                                                                                                             k The   he in   nd  div
                                                                                                                                                                   ividdu ua  al the
                                                                                                                                                                                   hen trriied      ed to rase  ais
                                                                                                                                                                                                                ai se e up and     nd
Office
Of    fiice
         cer Din
         cer         ngmg an  an act   ctiv
                                          ivat
                                            atted
                                            a      d his  is taser
                                                               aser.
                                                               as   er The sub
                                                                    er                     ubje ject
                                                                                                 ect
                                                                                                   ct thehen ro     ollle
                                                                                                                       led to his        is stotoma
                                                                                                                                                  mach   ch and    nd had  ad his   is han   ands   ds un   ndd
                                                                                                                                                                                                              dererr him
                                                                                                                                                                                                                 e       im.
Offififice
Of    fice
         cerr Din    ngmgman  an
                              a  n and   d I con onttiinunued to advvis              ise
                                                                                      se the    e indiv
                                                                                                    nd divivid
                                                                                                           vid dua ual
                                                                                                                    al to place     la
                                                                                                                                     ace e hiss han   andss beh
                                                                                                                                                      ands           ehin ind
                                                                                                                                                                          in
                                                                                                                                                                           nd hiss hac       ack the
                                                                                                                                                                                             ack,           e ind
                                                                                                                                                                                                                ndiv
                                                                                                                                                                                                                  div ivid
                                                                                                                                                                                                                       vid
                                                                                                                                                                                                                         idua
                                                                                                                                                                                                                          dualuaal did  d
not com
no
not            mp plly
                     y.. The in     nd divvid
                                            idua
                                             du ua al the hen sta   tate
                                                                     ate   ted, d, "ok
                                                                                d,    ok,, ok    k,, ma   ann I'm  'm sor    orry  ry du  udde"
                                                                                                                                              e". I th   he  e
                                                                                                                                                             en n hol olster
                                                                                                                                                                         ste
                                                                                                                                                                         st   erred
                                                                                                                                                                                  ed my tas         aser er andnd we     en  nt to
atte
at temp  mptt to pla
         mp              lace
                            cee thhe  e ind
                                          ndiv ivvid
                                                   dualua
                                                       u  al in han      andc   dccuf
                                                                                    uffsfs. Th
                                                                                        fs       hee ind ndiv ivid idual
                                                                                                                      ua
                                                                                                                      u    al thehen ju    ummpeped up in an agg                 ggre
                                                                                                                                                                                    ressiv ssivve man
                                                                                                                                                                                           ss              ann  neer.r Off   ffiic
                                                                                                                                                                                                                                 cer
                                                                                                                                                                                                                                   e
 Ding
 Di ngm      ma an thehen accttiv  tiiv
                                      va
                                       atteedd hiis s tas asere , it wass ine
                                                              er                           effffec
                                                                                              fec
                                                                                                ecttiive
                                                                                                       ve. I then  hen dre
                                                                                                                   he           rew my tas       ase   err and nd de    epplo loyeyed ano    nother tth
                                                                                                                                                                                                      he err caarrtr
                                                                                                                                                                                                                   trid  dgge  e,
caus
ca  usin      ng the e in nd div
                               ivid
                                  idualua
                                       u al to go to the gro                rounund
                                                                                un    d ag   ga ain
                                                                                                 in. Offffic  ice  err Din   ngmgman   an and I con        ontitinu nue  ed d to giv     ive th     he e ind
                                                                                                                                                                                                           ndiv iviid
                                                                                                                                                                                                                iv   duaua
                                                                                                                                                                                                                        ual
comm
comm
co  mman       ands
               an dss to pla   lace
                                  ce  e hiss han ands  dss behehin  ind
                                                                    in    d hiss bac       ack,
                                                                                             ck,
                                                                                               k, he did     d not  ot com   ompl    ply.
                                                                                                                                     ply. I the h n brief    rriie
                                                                                                                                                                 effly
                                                                                                                                                                     ly act ctivva
                                                                                                                                                                            ctiv   atted
                                                                                                                                                                                       ed my tas          ase err to gai  ain
comp
co    mplililian
      mp        ancece, it wass ine
                    ce                  neff
                                           eff
                                             ffec
                                               ectititive
                                               ec     ive
                                                       ve. Off     fficcer
                                                                   ffic      er Din    ngm gman  an the
                                                                                                 an     hen cha
                                                                                                        hen         hang
                                                                                                                      ang nged ed car
                                                                                                                               ed       artrriddge
                                                                                                                                                 ges   s on his      is tasaser  er. Off
                                                                                                                                                                                 er         ffic
                                                                                                                                                                                             ficicer
                                                                                                                                                                                                icerer Diin  ngm  man    n the hen  n
radi
raadiioe oed   d disispa
                     spa
                      patc tcch req eque uest
                                         ue   sttin
                                              s  ing add
                                                 ing        dditittiona
                                                                   iona
                                                                   io     nal uni
                                                                          nal        nits
                                                                                       itsts to com  ome
                                                                                                       me and      nd asssist.   isst I con ontittiiinu
                                                                                                                                                     nued
                                                                                                                                                     nu  ed d to givve the          e ind  ndiv
                                                                                                                                                                                             divvid   idua
                                                                                                                                                                                                       duaual com omma   mands
                                                                                                                                                                                                                         ma    nd ds to
plac
pl ace his
   ace          is hands
                      and
                      an   dss behin
                                   ehin
                                   eh   ind his  is bac ack, k, he did
                                                             k,                id nott co       om
                                                                                                 m
                                                                                                 mpl  plly.
                                                                                                      pl y. Th    hee in  nd div
                                                                                                                               ivid
                                                                                                                               ivid  dua
                                                                                                                                       ua all the
                                                                                                                                                hen pla     lace ced his   is ha   an
                                                                                                                                                                                    nd  ds  s un   nd  deerr him
                                                                                                                                                                                                               im to sta      tandnd up.
I the
   hen ac        cttiv
                    ivated
                      ate
                      at   edd my tasserr and it wass in                     ne eff
                                                                                  ffececcttiive
                                                                                              ve, Off    ffic
                                                                                                           ice
                                                                                                           ic   err Din    nggm  man an the hen de     ep ploye
                                                                                                                                                              loye
                                                                                                                                                              lo  yed his     is tas
                                                                                                                                                                                   aser  err.. Offic  fficce
                                                                                                                                                                                                      ff   err Din  ingm gma    an n
                                                                                                                                                                                                                                   n'ss
 depl
 de   ploy
      pl    oymement
                me   ntt did nott mak       ake  e so  ollid
                                                          lid
                                                           id con onta    tact
                                                                          ta   ctt withitith the  e indndiv ivvididuua al and   nd was    as ineneff  ffec
                                                                                                                                                        ecttiive
                                                                                                                                                        ecti      ve. Off     ffic
                                                                                                                                                                                 icer
                                                                                                                                                                                   er Din        nggm  manan th  heen adv     dvisiseedd
diisp
d  spa      attch
               ch of the    e ta asse err dep
                                            epllo oym
                                                    ymen   ents
                                                           en  tss and    nd ad     dvvissed ed thahat the  he ind  ndivid ivid
                                                                                                                           iv   dua ual wa   as s stitillll combaombati
                                                                                                                                                                 om    ba
                                                                                                                                                                       b atitive
                                                                                                                                                                              ive
                                                                                                                                                                               ve. Offffic   fic icerer Din   ng gmman  an and   nd 1
cco
  on  ntttininu
            in
            inue
               ueed to giivve th      hee innd divividid
                                                       duauall com  omma      mands
                                                                              mand  nds to pla
                                                                                    nd              lac cee his   is hanands  ds beh   eh hin
                                                                                                                                            ind his
                                                                                                                                            in        is ba    ac ckk,, he did    id no    ott co   om mp  plly
                                                                                                                                                                                                              y.. I co  onnttiinunu eedd
 to bri
 to         rief
              eflly
                  y us  se
                         e my ta      as
                                       seerr to ga    aiiin
                                                          n comomp       pllia anc
                                                                                 nce, e, it wass ine      neff  ffec
                                                                                                                ff ec
                                                                                                                   e ctive
                                                                                                                       titiv
                                                                                                                           vee. The   he ind ndiv   ivid
                                                                                                                                                       du ua  a
                                                                                                                                                              all co  on nttiin
                                                                                                                                                                              nu u
                                                                                                                                                                                 ued
                                                                                                                                                                                   ed to mo
                                                                                                                                                                                   ed                 ov ve on the      e grro   ou
                                                                                                                                                                                                                                 oun
                                                                                                                                                                                                                                   unnd
 caus
 ca   usin
         sin ing thhee la asser
                              er le ea ad to co    om me un    na  a
                                                                   atttttta
                                                                          ac  cche
                                                                                hed.
                                                                                he    d I the   henn adv  dvis issed
                                                                                                                   ed Offic   fffic
                                                                                                                                  iccer
                                                                                                                                     err Din  ngm
                                                                                                                                                gman    an n tha    at we wou      ou  uld ld
                                                                                                                                                                                            d hav   ave  e to go han     ands  ds on.
                                                                                                                                                                                                                               ds     n
                                                                             "T
                                                                              To Serve and Protect"
                                                                                                                                                                                                                  Exhibit 3
             6:20-cv-00152-RAW Document 2-3 Filed in ED/OK on 05/26/20 Page 2 of 2


                                           Wilson Polliice Departme
                                           Wil                    ent
                                                                    nt
                                                   Captain
                                                Joshua Taylor
The
Th  e indndiv
           div
             ivid
               iddua
                   ual
                     al the
                          henn stotood
                                    od up and      d the
                                                      henn sett bacackk dow own. n Cap    pta
                                                                                            tain
                                                                                               in Dug uggi
                                                                                                         gin
                                                                                                         gin witith
                                                                                                                 ith thehe Cararte
                                                                                                                                 te
                                                                                                                                  er Couountnty
                                                                                                                                            nty Sheheri riff
                                                                                                                                                        ri f s Off
                                                                                                                                                           ff      ffic
                                                                                                                                                                     ice
                                                                                                                                                                     ic
then
th
 hen  n arrriv
             ived
               e on sce    cene
                           cene
                             ne.e We conti onntitinu
                                                  nued
                                                  nued d to giveive the
                                                                iv    he indn iv  ividua
                                                                                  ivid
                                                                                    id
                                                                                     duaual
                                                                                          al com
                                                                                               omma
                                                                                               ommamand   ds to pla  lacee his
                                                                                                                             is hands
                                                                                                                                  and
                                                                                                                                  an dss be eh
                                                                                                                                             hind
                                                                                                                                               ind his
                                                                                                                                               in     is bac ack,
                                                                                                                                                                k,, the
                                                                                                                                                                k    he
indi
indivi
  di   vidu
       vi dua
          dualall didd notot com
                               ompl ply.
                                    ply. Capapta  ta
                                                   ain
                                                     n Dug uggi
                                                              gin
                                                              gi n the
                                                                     hen  n wal
                                                                              a ke ked d up beh ehinind
                                                                                                    in d thee ind
                                                                                                                ndivivid
                                                                                                                    iv id
                                                                                                                        duaal and pla  acecedd him in a nec    eck  k
re
rest
 est
   strarain
       ra int.
          int I wass the  henn ablble to plalace
                                               ce  e thee ind
                                                           ndiv
                                                             div
                                                               ivid
                                                                  idua
                                                                  id
                                                                   dua
                                                                     uall int
                                                                            nto
                                                                              o han  andcdcuf
                                                                                         dc  ufffs
                                                                                             uffs
                                                                                                fs. Capapta
                                                                                                          tain
                                                                                                          ta in Dug
                                                                                                             in    uggi gin
                                                                                                                        gin andnd Offic
                                                                                                                                     ffficcer
                                                                                                                                           er Ter
                                                                                                                                                erry
                                                                                                                                                   ry Milille er wiw thh
the
the Lon    ne Gro rove
                     ve Po  ollic
                               icee Dep
                                      epar artm
                                           artmen
                                             tmen
                                             tm    entt the
                                                         hen n beg
                                                                 eganan
                                                                      n to enssur   ure thehe indndivivid
                                                                                                     iv
                                                                                                      vid
                                                                                                        dua
                                                                                                          ualsls air
                                                                                                              ls   ir wayy was  as ope
                                                                                                                                     pen  n andd wokokee the
indi
indivi
  divi vidu
       vidu
          dua
          dualall up.
                    p. I rad
                           adio
                           adiooed dispa
                                       isspa
                                          patc
                                             tc
                                              ch and req    eque
                                                               uest
                                                               uest
                                                               ue  sted
                                                                     ed SOA   AS to be disspa      patctc
                                                                                                        cheed to the   e sce
                                                                                                                           cene
                                                                                                                            ene e in cas
                                                                                                                                       ase the
                                                                                                                                       ase      e ind
                                                                                                                                                   ndiv
                                                                                                                                                     div
                                                                                                                                                       ividua
                                                                                                                                                           id
                                                                                                                                                            dua al
re
 equ
   q ir ired
         redd med ediciccal
                         a tre
                             eata me
                                   ment
                                   mentnt. Offfficiccer
                                                     er Milille
                                                              er thehenn advvis  ised
                                                                                  sed  d tha
                                                                                           at he bel  elie
                                                                                                        ie
                                                                                                         eve
                                                                                                           ved d the indndivivid
                                                                                                                            iv
                                                                                                                             vid
                                                                                                                               dua
                                                                                                                                 u l to not  ot be bre eata hihing
                                                                                                                                                                 ng.
Offfifice
       cer Milille
       ce          er thehenn asksked
                                   ked
                                     d i f anyyon  onee had
                                                          ad Nar arca
                                                                 arca
                                                                    can.
                                                                       n I adv   dvisissed
                                                                                        e I did and     d adm  min
                                                                                                                 inis
                                                                                                                    isste
                                                                                                                       tere
                                                                                                                         red
                                                                                                                         re d a sinngl
                                                                                                                                     glee dos
                                                                                                                                            ose e o f Nararca
                                                                                                                                                            rcan.
                                                                                                                                                             can.
                                                                                                                                                             ca n Th  hee
in
indi
 ndi
   divi
   divividu
          dual
          du  al rea
              al   eactcted
                       cted to the  e Nar arca
                                            can,
                                            ca   n,, but
                                                 n    ut hiss conondiditition
                                                                     di    on did not    ot imp  pro
                                                                                                  rove.
                                                                                                      ve
                                                                                                       e. I the
                                                                                                             hen gav
                                                                                                             hen       ave Cap apta
                                                                                                                                  tain Dug
                                                                                                                                  tain
                                                                                                                                  ta       uggi
                                                                                                                                              gin
                                                                                                                                              gi n ano oth herer dos
                                                                                                                                                                   osee of
Narc
Na  rcan
    rc can in cas  asee it nee
                             eedede
                                 ded
                                   ed to be adm    dmininis
                                                       in
                                                       inis
                                                          iste
                                                            te
                                                            tere
                                                             ere
                                                              red d as wel  ell.l
I the
   hen beg
   hen    egan
             ann to sea
                      earc
                         rc
                         rch
                          ch thee are
                                   rea
                                     a to attttem
                                               emptt to loc
                                               empt
                                               em         ocate
                                                          ocat
                                                            ate the
                                                            at     e ind
                                                                       ndiv
                                                                          ivid
                                                                          ivid
                                                                          iv duaual'l'l's clo
                                                                                            loth
                                                                                              thess in an ID.
                                                                                              th
                                                                                              thes         D I begegan
                                                                                                                     an wa
                                                                                                                     an  allki
                                                                                                                           lki
                                                                                                                            king east
                                                                                                                                   ast on
                                                                                                                                   as
Ada Str
Ada
Ad      tree
          eet,t whe
                  here
                     re
                      e I was
                            as con
                                 ontact
                                 onta
                                    ta
                                     ac
                                      ctted
                                         ed by a mal  a e res
                                                           esid
                                                              iden
                                                              idennt tha
                                                                       at sta
                                                                            tate
                                                                              te
                                                                              ted
                                                                               ed that  hat he witne
                                                                                        ha        ittne
                                                                                                      ess
                                                                                                       ssed
                                                                                                         ed
                                                                                                          d thee ind
                                                                                                                  ndiv
                                                                                                                   div
                                                                                                                    ividua
                                                                                                                    ivid
                                                                                                                      id
                                                                                                                       dua
                                                                                                                        uall wal
                                                                                                                               alki
                                                                                                                                 king
                                                                                                                                   ing
west
we es
    sttbo
       boun
        oun
         und
           nd on Ad  daa nea
                           ear Seccon
                           ear      ond Str
                                    ond    tree
                                           tree
                                             eet.t I loc
                                                      oc
                                                      ocat
                                                        ated
                                                           ed a pai
                                                                  air of sho
                                                                           hortrts
                                                                               rts nea  earr tha
                                                                                              hat int
                                                                                              hat   nter
                                                                                                      erse
                                                                                                        sect
                                                                                                        sec io
                                                                                                          ction.
                                                                                                             on I the
                                                                                                                   henn hea
                                                                                                                         eard
                                                                                                                            rd
                                                                                                                             d Off
                                                                                                                                 ffic
                                                                                                                                    icer
                                                                                                                                    ic
                                                                                                                                     cer
                                                                                                                                       er
Ding
Ding
Di ngma
     gma
       man n adv
               dvis
                  ise
                  is
                   se dis
                        ispa
                         spa
                          patc
                             tc
                              ch tha
                                  hatt CPRR was as in prorogr
                                                           gres
                                                           gress.
                                                             es  s I the
                                                                      hen
                                                                        n retetur
                                                                             etur
                                                                                urne
                                                                                   ned.   d
Firs
Firs
Fi  st res
        espo
           pond
           pond
           po  nder
                 der
                  e s the
                       hen  n arr
                               rriv
                                riv
                                 ived
                                   ed and    d ass
                                                ssis
                                                   iste
                                                   iste
                                                      ed witith
                                                             th CPR
                                                                  PR. I the
                                                                         hen n rad
                                                                                 adio
                                                                                    ioed
                                                                                    io
                                                                                     oed SOAOAS S to advdvisse tha
                                                                                                        dvis    hatt the
                                                                                                                       e sububje
                                                                                                                             bje
                                                                                                                               ectt was
                                                                                                                                      as notot
brea
brea
br eath
      thin
      th in
          ng
           g,, and CPR  R wass sti till
                                    illll in pro
                                              ro
                                               ogr
                                                 gres
                                                 gress.
                                                   es s I the
                                                           hen n hea
                                                                  eard
                                                                     rd som
                                                                         omeo eone
                                                                              eo  ne
                                                                                   e sayy tha
                                                                                           hatt a firem
                                                                                                   irem
                                                                                                   iremanan kne
                                                                                                              neww the e ind
                                                                                                                          ndiv
                                                                                                                             ivid
                                                                                                                             iv
                                                                                                                              vid
                                                                                                                                dua
                                                                                                                                  ual.l Jer
                                                                                                                                         erem
                                                                                                                                         erem
                                                                                                                                            emy   y
Brun
Br unda
     nda
      dagegee sta
                tate
                  ted
                  ted tha
                       hatt thee ind
                                   ndiv
                                    divvid dua
                                             uall was
                                                    as Jar
                                                        ared
                                                         red d Lak
                                                                akey
                                                                   ey. SOA
                                                                   ey    OAS  S arrrriv
                                                                                     ived
                                                                                     iv
                                                                                      ved at the
                                                                                               he scecene
                                                                                                       nee and
                                                                                                             nd beg
                                                                                                                 eganan wor orki
                                                                                                                              king on Lak
                                                                                                                              ki          akeyey.
                                                                                                                                              ey
then
then usesed
          ed my Mo   obbilile
                           le Cop p ter
                                     ermi
                                     ermi mina
                                            ina
                                             nall and
                                                   nd loc
                                                       ocat
                                                       ocat
                                                         ateded a dri
                                                                    rive
                                                                       er'
                                                                         r s liccen
                                                                                 ense
                                                                                    se
                                                                                     e for
                                                                                        or Lakkeyey I then
                                                                                                 ey.    heen rad
                                                                                                              adio
                                                                                                                dio
                                                                                                                 ioed dis
                                                                                                                 ioed     ispa
                                                                                                                            patc
                                                                                                                            pa tch andnd adv
                                                                                                                                           dvised
                                                                                                                                               isse
                                                                                                                                                  edd
them
th
 hemm of thehe Ope pera
                     raato
                         or Liccen
                                 ense
                                 ense   e Numumbe
                                             umbeber.
                                                    r The sce cene
                                                                ne
                                                                 e wass the
                                                                         hen tur
                                                                         hen     urned
                                                                                 urne
                                                                                   need ove
                                                                                          verr to the e Car
                                                                                                          arte
                                                                                                            ter Cou
                                                                                                            ter
                                                                                                            te    ount
                                                                                                                    unt
                                                                                                                      nty
                                                                                                                        y Sheheri
                                                                                                                                riff
                                                                                                                                riff s Offfic
                                                                                                                                  ff's
                                                                                                                                  ff       ice.
                                                                                                                                              e
A sho
   hort
   hortrt time
           ime later
           im     atter
                     er SOA
                          AS tra
                               ans
                                nspo
                                nspo
                                  port
                                  port
                                    rted
                                      ed Lac
                                          acey
                                           cey
                                            ey to Hea
                                                   eald
                                                    ald
                                                      dto
                                                       ton Mer
                                                            ercy
                                                              cy. She
                                                                   heri
                                                                      r ff
                                                                      ri ff Chr
                                                                             hris
                                                                              riss Bry
                                                                                     yan
                                                                                      antt req
                                                                                            eque
                                                                                              uest
                                                                                              uested
                                                                                                st
                                                                                                sted
                                                                                                   d Off
                                                                                                      ffic
                                                                                                        iccerr Din
                                                                                                                 ngm
                                                                                                                   gman
                                                                                                                     an
                                                                                                                     an
and I to
and
an     o ge ett a blood
                    lo
                     ood dra
                           awl
                             w.
A sho
    hortt tim
           ime
            me laatter
                   terr Dep
                         eput
                            uty
                            ut
                             ty Tuc
                                 ucke
                                    kerr and
                                    ke     d mys
                                               ysel
                                                  ellf wen
                                                  e     entt to the
                                                                  e Wililso
                                                                         son
                                                                           n Po ollic
                                                                                   ice
                                                                                     e Dep
                                                                                         epar
                                                                                           artm
                                                                                           ar tmen
                                                                                              tmentt and
                                                                                                en     d upl
                                                                                                          ploa
                                                                                                            oade
                                                                                                            oaded
                                                                                                              de d my bod
                                                                                                                        odyc
                                                                                                                           ycam
                                                                                                                           yc am
                                                                                                                              am
and
an d I pro
        rovi
         ovivide
             ide
              dedd Depeput
                         uty Tuc
                         ut
                         uty   ucke
                               ucke
                                 kerr a cop
                                         opy
                                           y of the
                                                  e bodody
                                                        dy cam
                                                             amerera video
                                                                 era
                                                                 er   ideo
                                                                      id eo. I the
                                                                                hen n ween
                                                                                         nt to Mer
                                                                                                 ercyy Ard
                                                                                                 ercy   rdmo
                                                                                                          more
                                                                                                          mo re
                                                                                                              e andd had
                                                                                                                      ad a blo
                                                                                                                             ood
                                                                                                                               od
draw
drawll com
  aw     ompl plet
              pl eted
                 et e .




                                                        "To Serve and Protect"
